Citation Nr: 1010879	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  09-01 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel











INTRODUCTION

The Veteran had active duty service from July 1967 to October 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms are productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to depressed mood, sleep 
disturbances, hypervigilance, and social isolation.

2.  The Veteran's PTSD symptoms have not produced 
occupational and social impairment with deficiencies such as 
severe memory impairment, marked inability to communicate, 
persistent hallucinations, or neglect of personal hygiene.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
in excess of 50 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In a November 2007 decision, the Board granted the Veteran's 
service connection claim for PTSD.  The RO assigned a 50 
percent rating under Diagnostic Code 9411. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  While PTSD is rated pursuant to 
Diagnostic Code 9411; the criteria for rating psychiatric 
disability, other than eating disorders, is contained in the 
General Rating Formula.  See id.

Under the General Rating Formula, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- 
IV).  A score of 21-30 indicates behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends).  A 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently assaults younger children, 
is defiant at home, and is failing at school).  A score of 
41- 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., American Psychiatric Association (DSM-IV).

Evidence

In October 2003, the Veteran sought treatment at the VA 
Mental Health Clinic (MHC) based upon a referral for 
substance abuse counseling.  Mental status examination showed 
that the Veteran was alert, but had a depressed mood and 
constricted affect.  He denied experiencing suicide or 
homicide intent as well as any delusions or hallucinations.  
The referring examiner in September 2003 made DSM IV Axis I 
diagnosis of alcohol and cocaine dependence.  He assigned a 
GAF score of 55.  

The Veteran sought private psychiatric treatment from J.L., 
MD in April 2004.  Dr. J.L. noted the Veteran's military 
history.  He observed present psychiatric symptoms including 
insomnia, restricted affect, irritability, memory 
difficulties, and hypervigilence.  Mental status examination 
showed depressed mood, "severely restricted" affect, and 
slowed thought process.  However, there was no evidence of 
suicide/homicide intent or delusions/hallucinations.  Dr. 
J.L. diagnosed PTSD, assigned a GAF score of 30, and provided 
medication.  He also commented that the Veteran's PTSD 
symptoms render him permanently and totally disabled.  The 
Veteran again sought treatment from Dr. J.L. in August 2004 
with no significant change in symptoms.  

A VA MHC note from September 2004 reflected that the Veteran 
was concerned over daily functioning but not substance use.  
The Veteran presented himself as well-groomed and 
cooperative.  He did not affirm experiencing delusions or 
hallucinations and denied any homicide or suicide ideation.  
The examiner noted that the Veteran had poor insight into 
substance abuse problems and diagnosed cocaine dependence and 
depression NOS versus SIMD.  He assigned a GAF score of 55 
and noted to continue with motivational interviewing to 
improve the Veteran's mood and insight into substance abuse 
problems.  

VA MHC notes from March 2006 reflect that the Veteran 
underwent a PTSD evaluation.  He described stressors 
experienced during active military service.  His present 
symptoms included sleep disturbances, social isolation, 
thought avoidance, hyperarousal, and depressed mood.  The 
Veteran described his symptoms as causing "moderate" 
distress in social and occupational function.  Behaviorally, 
the examiner noted the Veteran had fair hygiene, restricted 
affect, and passive suicide ideation.  However, no homicidal 
or suicidal intent was present; nor were there any 
hallucinations or delusions.  The examiner determined that 
following verifications of the reported in-service stressors, 
the Veteran "may meet" the criteria for a PTSD diagnosis.  
He provided a GAF score of 50.  

In June 2006, E.H., MD wrote letter summarizing the Veteran's 
psychiatric symptoms.  Dr. E.H. stated that he treated the 
Veteran in March 2006.  He noted the Veteran's symptoms of 
sleep disturbances, flashbacks, anxiety attacks, social 
impairment, and intrusive thoughts.  He found the Veteran's 
"working memory is 100% impaired."  Dr. E.H. also stated 
that the Veteran affirmed experiencing audio and visual 
hallucinations.  Additionally, the Veteran expressed suicide 
ideation.  
Dr. E.H. opined that the Veteran is "moderately 
compromised" in social relationships and unable to maintain 
employment.  He diagnosed PTSD and major depression and 
assigned a GAF score of 30.  

VA MHC treatment note from November 2007 reflect that the 
Veteran reported similar symptoms on his prior VA MHC visits 
and sought continuing treatment for depressive symptoms.  His 
mental status was unchanged from prior VA MHC visits.  The 
examiner provided a GAF score of 50.  

 The Veteran was afforded a VA PTSD examination in January 
2008.  The Veteran affirmed experiencing PTSD symptoms 
surrounding flashbacks, avoidance, and increased arousal.  He 
presented himself to the examiner as causally dressed with a 
constricted affect.  His mood was depressed.  The examiner 
observed that the Veteran was oriented to time, person, and 
place without evidence of delusions or hallucinations; and he 
was able to understand the outcome of his behavior.  The 
Veteran did not demonstrate inappropriate behavior to the 
examiner.  Although homicidal thoughts were absent, the 
Veteran expressed suicidal thoughts.  His remote memory was 
moderately impaired and his recent and immediate memory was 
mildly impaired.  The examiner made the following DSM-IV Axis 
I diagnoses:  PTSD chronic mild, dysthymic disorder, and 
history of alcohol and substance abuse.  He assigned a GAF 
score of 55 for the past two years.  The examiner explained 
that the Veteran was socially isolated.  However, he also 
opined that the PTSD symptoms did not result in total 
occupational and social impairment.  

A VA MHC note, dated April 2008, showed a GAF score of 40 
during the past year and a present score of 50.  The note 
focused on substance abuse problems.  Additional recent VA 
MHC notes are from August 2008 and February 2009.  During 
both visits, the Veteran maintained appropriate grooming and 
hygiene.  Hallucinations and delusions were absent.  Although 
the February 2009 note referenced a chronic passive suicide 
ideation, the Veteran did not affirm any suicidal or 
homicidal intent or plan.      

Analysis 

The competent medical evidence differs on the severity of the 
Veteran's PTSD symptoms during the pendency of the appeal.  
The private treatment notes by Drs. E.H. and J.L. include 
opinions of an increased severity of the symptoms than 
reflected in VA MHC notes and the VA examination report.  

The Board finds that the overall disability picture of the 
Veteran's PTSD symptoms most closely approximates the 
criteria for a 50 percent rating.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411; Mauerhan, supra.  The record shows that 
the Veteran experiences serious social and occupational 
impairment from his PTSD symptoms. However, it does not show 
symptoms such as gross memory impairment, spatial 
disorientation, poor personal hygiene or inappropriate 
behavior.  See id.  While the Veteran remains isolated and 
relies on medication to control his symptoms, treatment notes 
reflect that he able to maintain his personal hygiene, exert 
control over his impulses, and participate in substance abuse 
classes.  His most recent GAF score is 50 to reflect the 
serious symptoms contemplated by the 50 percent rating 
criteria. 

Although Drs. E.H. and J.L. assigned GAF scores of 30 and 
opined that the Veteran is completely unemployable, their 
observations did not include findings of inappropriate 
hygiene, marked inability to communicate, spatial 
disorientation, auditory or visual hallucinations.  Rather 
their noted symptoms included sleep disturbances, social 
impairment, severely restricted affect, and slowed thought 
process.  The symptoms contained in Drs. E.H. and J.L.'s 
notes are more consistent with the criteria of a 50 percent 
rating which includes symptoms manifesting in social and 
occupation impairment due to: flattened affect, memory 
impairment, mood disturbances, and difficulty maintaining 
social and occupational relationships.  

The symptoms contemplated by the 70 percent rating criteria 
pertain to more severe symptoms manifesting into an inability 
to communicate, severe memory/thought impairment, 
inappropriate behavior and a neglect of personal hygiene.  
See id.  PTSD symptoms of such severity have not been 
document by the competent medical evidence.  Even though Drs. 
E.H. and J.L. assigned GAF scores of 30, the underlying 
symptoms reported to them are similar as reflected in VA MHC 
notes.  As previously mentioned, these symptoms do not 
include symptoms encompassing gross memory impairment, 
spatial disorientation, poor personal hygiene or 
inappropriate behavior as contemplated by the criteria for a 
70 percent rating.  

To date, the record does not demonstrate that the Veteran's 
symptoms approximate the greater severity contemplated by the 
70 percent rating.  An initial rating in excess of 50 percent 
for service connected PTSD is denied.  38 C.F.R. §§  4.7, 
4.130, Diagnostic Code 9411; Mauerhan, supra.  

The Board has considered the Court of Appeals for Veterans 
Claims (Court) holding in the recent case of Rice v. 
Shinseki, 22 Vet. App. 447 (2009), decided in May 2009.  In 
Rice, the Court held that a claim for a total disability 
rating based upon individual unemployability (TDIU), whether 
expressly raised by the Veteran or implied by the evidence, 
during the course of an appeal of the initial rating 
assigned, "is part and parcel of the determination of the 
initial rating for that disability."  See id.  Private 
treatment records by Drs. E.H. and J.L. include opinions that 
the Veteran is unemployable due to his PTSD symptoms.  Thus, 
the issue of entitlement to a TDIU is presented as part of 
the claim on appeal.  See id.  However, the RO addressed the 
issue in a May 2009 decision and the record does not show 
that the Veteran perfected an appeal with respect to this 
decision; thus, it is not presently before the Board.    

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected PTSD should be 
referred for assignment of an extraschedular rating.  The 
record does not show that this disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned rating, and there 
is also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  Nonetheless, in the absence of 
an unusual disability picture such as one involving marked 
interference with employment or frequent hospitalization, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in May 2004, prior to 
the date of the issuance of the appealed January 2008 rating 
decision.  Since the issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which a notice letter 
was duly sent in May 2004), another notice is not required. 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court 
has also determined that the statutory scheme does not 
require another notice letter in a case such as this - where 
the Veteran was furnished proper notice with regard to the 
claim of service connection itself.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As such, the Board finds 
that the RO fulfilled its duty to notify.

The Board further notes that a November 2008 letter informed 
the Veteran about how a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  Id.  While this letter was 
furnished after the issuance of the appealed rating decision, 
the appeal was subsequently readjudicated in a Supplemental 
Statement of the Case issued in December 2008.  This course 
of corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment described by the Veteran.  The 
January 2008 VA PTSD examination was fully adequate for the 
purposes of adjudication.  It included a review of the 
record, interview, clinical findings, and conclusions by a VA 
clinical psychologist.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A rating in excess of 50 percent for service connected PTSD 
symptoms is denied.  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


